[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                        JANUARY 24, 2012
                                            No. 11-12206
                                        Non-Argument Calendar              JOHN LEY
                                                                            CLERK
                                      ________________________

                                           Agency No. A088-052-197




SOVJET MAZE,
BASILIKA MAZE,

llllllllllllllllllllllllllllllllllllllll                                       Petitioners,

                                                    versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                      Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                              (January 24, 2012)

Before CARNES, WILSON and KRAVITCH, Circuit Judges.
PER CURIAM:

       Sovjet and Basilika Maze (collectively Petitioners) seek review of the Board

of Immigration Appeals’ (BIA) order denying their motion to reopen and

reconsider.

       The Petitioners, natives and citizens of Albania, separately entered the

United States as nonimmigrant visitors. While in the United States, they filed an

affirmative application for asylum.1 After they each remained beyond the

expiration of their visas, the Department of Homeland Security issued notices to

appear, charging them as removable. They conceded removability and filed an

amended application for asylum, withholding of removal, and relief under the

United Nations Convention Against Torture (CAT).

       An Immigration Judge (IJ) conducted a hearing, found that Sovjet’s

testimony lacked credibility and that the Petitioners had not shown they were

eligible for asylum, and ordered the Petitioners removed. The Petitioners appealed

to the BIA, which dismissed the appeal. The Petitioners did not file a petition for

review in this court; instead, they filed a motion to reopen and reconsider before

the BIA. The BIA denied the motion and the Petitioners now seek review.



       1
          Sovjet filed an asylum application as the lead petitioner. Basilika proceeded as a
derivative beneficiary of that application.

                                                 2
      We review the BIA’s decision as the final judgment, unless the BIA has

expressly adopted the IJ’s decision. Ruiz v. Gonzales, 479 F.3d 762, 765 (11th

Cir. 2007). Here, because the BIA did not expressly adopt the IJ’s decision, we

review the BIA’s decision only. We generally review the BIA’s denial of a motion

to reopen for an abuse of discretion. Mejia Rodriguez v. Reno, 178 F.3d 1139,

1145 (11th Cir. 1999). We review our subject-matter jurisdiction de novo.

Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006).

When a petitioner does not argue an issue on appeal, that issue is abandoned.

Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).

      An alien must file a petition for review within 30 days of the final order of

removal. 8 U.S.C. § 1252(b)(1); Dakane v. U.S. Att’y Gen., 399 F.3d 1269, 1272

n.3 (11th Cir. 2005). A motion to reopen or reconsider does not affect the finality,

and will not toll the time period to petition for review, of an underlying order of

removal. Stone v. I.N.S., 514 U.S. 386, 394-95 (1995).

      In this case, the Petitioners did not file a timely petition for review of the

BIA’s order affirming the IJ’s order of removal. Thus, an argument that the IJ

erred by denying asylum, withholding of removal, or CAT relief is not properly

before this court. Because we lack jurisdiction to review the BIA’s denial of

asylum and withholding of removal, we dismiss the petition with regards to those

                                           3
claims.

      As to the denial of the motion to reopen, which is the only issue before us,

the Petitioners fail to raise any challenge to the BIA’s denial of their motion to

reopen and reconsider. Therefore, they have abandoned all claims as to that

decision, and we deny the petition with regard to that order.

      PETITION DENIED IN PART, DISMISSED IN PART.




                                          4